UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1421



BRADLEY C. CARTER,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF THE ARMY; SECRET
SERVICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-00-3239)


Submitted:   May 31, 2001                     Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley C. Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bradley C. Carter appeals the district court’s order dismiss-

ing without prejudice his claim under the Freedom of Information

Act for failure to maintain a local service address.         We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.   See Carter v. United States Dep’t of the Army, No.

CA-00-3239 (D. Md. Mar. 14, 2001).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                   2